Citation Nr: 1534802	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968, including combat service in Vietnam for which he earned a Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO denied the Veteran's claims for service connection for peripheral vascular disease and for PTSD.  In June 2012, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in July 2013, which continued to deny service connection for PTSD.  Also in July 2013, the RO granted service connection for peripheral vascular disease, manifested as atherosclerotic aorta; in August 2013, the Veteran was notified that such was considered a full grant of the benefit sought.  In September 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

As the Veteran has been granted service connection for peripheral vascular disease, and has not appealed any assigned rating or effective date pertaining to service connection for peripheral vascular disease, no such matter is currently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Regarding the Board's characterization of the appeal as reflected on the title page, historically, a claim for service connection psychiatric disability, then claimed as PTSD, was denied by the RO in December 2008, as the Veteran did not have a diagnosis of PTSD.  Although notified of the denial later that month, the Veteran did not timely appeal that decision.  

Notably, the agency of original jurisdiction (AOJ) did not address whether new and material evidence had been received to reopen the Veteran's PTSD claim, but instead, addressed the claim on the merits.  However, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the previously-denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and to adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As this matter is being remanded for reasons explained below, the Veteran is not prejudiced by the Board's recharacterization of the claim as a request to reopen.  

With respect to the claim for an acquired psychiatric disorder other than PTSD, new and material evidence is not necessary, as no such additional disability was addressed in the December 2008 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  Here, the medical evidence of record reflects psychiatric diagnoses other than PTSD, to include depression and anxiety.  Therefore, the claim for service connection for psychiatric disability other than PTSD is appropriately styled as a  de novo claim for service connection, and  has been broadly characterized to encompass any such diagnosis of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the request to reopen the claim for service connection for  PTSD and the claim for service connection for an acquired psychiatric disorder other than PTSD are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file finds that further AOJ action in this appeal is warranted.

With respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD, the Board finds that the current record does not clearly resolve questions as to current psychiatric diagnosis(es), and etiology of any such current diagnosis(es).  In this regard, the record indicates that the Veteran has a psychiatric history of major depressive disorder, anxiety disorder NOS (not otherwise specified) with PTSD features, and personality disorder NOS.

The Veteran underwent a VA examination in September 2011, at which time the examiner noted the Veteran's current psychiatric treatment and medication, but did not indicate whether the Veteran had a current psychiatric diagnosis, stating instead that he did not meet the criteria for a diagnosis of PTSD.

The Veteran again underwent a VA psychiatric examination in April 2013, at which time the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD; rather he diagnosed the Veteran with depression, NOS, and opined that such was not related to service.  However, as the examiner did not provide a rationale for his opinion, it is not clear that the examiner fully considered the Veteran's assertions, to include with respect to his in-service stressful experiences.  

Notably, the Board notes that the Veteran has described various in-service stressors, to include having to identify multiple deceased comrades.  As he has consistently described his stressors, and, as he has a Purple Heart, the occurrence of his claimed in-service experiences have essentially been conceded as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2014).

Under these circumstances, the Board finds that the medical evidence currently further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for an acquired psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened and original claims.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  In this regard, the Board notes that the record indicates outstanding VA and private treatment records pertinent to both of the Veteran's remaining claims.

With respect to VA treatment records, the claims file currently includes treatment records from the San Juan VA Medical Center (VAMC) dated through July 2013.  As the Veteran reported during the April 2015 hearing that he continued to receive mental health treatment from VA, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the San Juan VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since July 2013, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records of psychiatric treatment for Dr. Cordova, identified in the record as the Veteran's private psychiatrist.  Thus far, the AOJ has not requested such records.  The AOJ should also provide the Veteran with appropriate notice of what is needed to substantiate the request to reopen, new and material evidence claim, as he has not yet been afforded such notice.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not currently associated of record, to include those dated since July 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records of psychiatric treatment for Dr. Cordova.

Provide the Veteran with appropriate VCAA notice pertinent to his request to reopen the previously-denied claim for service connection for PTSD. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify each acquired psychiatric disorder other than PTSD the Veteran currently has, or has had at any time pertinent to the current appeal, to include major depressive disorder, anxiety disorder NOS, and depression NOS (even if currently resolved). 

Then, for each such diagnosed disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include conceded stressful experiences therein. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to include the Veteran's competent assertions as to in-service stressful experiences, and as to the nature, onset and continuity of psychiatric symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


